COUNTY COMMISSIONER — TRAVELING EXPENSES Expenses for meals, lodging, telephone, telegraph and turnpike toll charges are included within the meaning of "travel" in S.B. 376, 32nd Oklahoma Legislature, 2nd Session (1970), when such expenses are necessary and actual expenses incurred by the County Commissioner while traveling to the educational meetings described in said Senate Bill.  The Attorney General has had under consideration your letter of May 21, 1970, wherein you ask: "Does the travel expense mentioned in said Act S.B. 376, 32nd Oklahoma Legislature, 2nd Session (1970) include meals, lodging, telephone, telegraph and toll charges for traveling on turnpikes?" S. B. 276, 1, 32nd Oklahoma Legislature, 2nd Session (1970), states in relevant part: "The State Highway Commission is hereby directed to cooperate with the County Commissioners of this state, through their statewide association, for the purpose of holding educational meetings to furnish information as to road building methods, to acquaint the commissioners with state and federal laws and regulations and such other programs as can be agreed upon. Travel and registration fees may be paid by the counties upon the filing of a proper claim with all receipts attached." (Emphasis added) We must look to the statutes for a definition of the word "travel" as applied to the reimbursement to county officers for travel expenditures. The reimbursement of travel expenses of the county sheriff is specifically set out by a separate statute and is therefore not relevant for such definition. 19 O.S. 324a [19-324a] (1969) provides an annual travel allowance to county commissioners who use their own private automobiles exclusively when necessary to travel in the performance of their official duties, so the existing county commissioner statute provides no adequate definition. 19 O.S. 180.47 [19-180.47] (1969) provides for the reimbursement of travel expenses to all other elected county officers. This section does give us an adequate definition of "travel", as applied to county officers, where it states: "The traveling expenses shall be for the reimbursement of money expended in the performance of official duties and shall be paid said official or deputy upon sworn claims and shall be calculated on a basis of Ten Cents (10 cents) for each mile traveled plus other necessary actual expenses, including meals and lodging within the State of Oklahoma." It is reasonable to conclude that "travel" or "travel expenses" of any county officer where not otherwise defined would fall within the definition expressed in section 19 O.S. 180.47 [19-180.47], supra.  It is therefore the opinion of the Attorney General that expenses for meals, lodging, telephone, telegraph and turnpike toll charges are included within the meaning of "travel" in S.B. 376, 32nd Oklahoma Legislature, 2nd Session (1970), when such expenses are necessary and actual expenses incurred by the County Commissioner while traveling to the educational meetings described in said Senate Bill.  (Dale F. Crowder) ** SEE: OPINION NO. 78-139 (1978) **